Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-7 are rejected under 35 U.S.C. 103 as unpatentable over US 2016/0001407 to Hansen et al. (“Hansen”) in view of US 6,589,600 to Hasz et al. (“Hasz”).
	With regard to Claim 1, Hansen teaches a system for fabricating finished workpieces having a shaped portion, the system comprising a superplastic deformation component, a cold spray additive manufacturing component, and a mold (see Abstract; FIGs. 6, 13-14; ¶¶ [0052], [0057]-[0058], [0060]).  Hansen depicts a mold having convex features (see FIG. 13); however the reference does not particularly limit the shape of workpieces produced by the system (see ¶¶ [0045], [0064]).  Hansen describes a process wherein the system is employed on an unfinished workpiece whereby it is treated by cold spraying and subsequently molded via a superplastic forming process (see ¶¶ [0057]-[0060]).  To the extent that the reference does not implicitly teach a mold having a concavity, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed such a mold in the system of Hansen to produce workpieces requiring such a shape as suggested by the reference.
	In embodiments, Hansen is directed to forming and shaping turbine engine components (see Abstract; FIG.1; ¶ [0046]); and the disclosure does not particularly limit the manner of interface among a sprayed workpiece and a mold surface.  To the extent that the reference does not expressly teach placing the sprayed surface against the mold, Hasz is directed to working and formation of turbine engine components, and teaches imparting surfaces thereof with textured surfaces via forming to enhance heat transfer (see Abstract; Col. 2, Lns. 36-49).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have molded sprayed workpiece surfaces with texture features by placing sprayed workpiece surfaces against mold surfaces with said features in practicing the system of Hansen, as taught by Hasz, in order to obtain improved heat transfer properties.
	With regard to Claim 2, Hansen teaches workpieces composed of titanium or any other suitable metallic composition (see ¶ [0052]).
	With regard to Claims 3 and 5, the cold spray additive manufacturing component of Hansen necessarily deposits material on a workpiece which would render increased thickness and reinforcement on treated regions thereof.
	With regard to Claims 4 and 6-7, the system of Hansen contemplates such features implicitly due to the broad disclosure of Hansen as discussed.  The features otherwise would have been obvious to one of ordinary skill in the art at the time the invention was filed throughout the course of routine experimentation and optimization in developing a workpiece having desired properties using the system of Hansen.
2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Hasz as applied to Claim 1, and further in view of US 5,302,414 to Alkhimov et al. (“Alkhimov”).
	With regard to Claim 8, Hansen does not expressly teach the claimed cold spray carrier gases.  Alkhimov constitutes seminal disclosure of the cold spraying process, and teaches the use of air (i.e. gas comprising atmospheric nitrogen) and helium therein (see Col. 5, Lns. 25-32).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed nitrogen or helium carrier gas in cold spraying operations of Hansen with a reasonable expectation of success.
Response to Arguments
	Applicant’s arguments filed 18 July 2022 have been fully considered but are deemed moot in view of the new grounds of rejection presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715